NO. 07-00-0510-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 21, 2001



______________________________



IN RE: CHRISTOPHER GERALD CHRISTENSEN

_______________________________





Before BOYD, C.J., and REAVIS and JOHNSON, JJ. 

Relator Christopher Gerald Christensen has filed a Motion to Issue and/or Enforce Relator’s Conditionally Granted Writ of Mandamus.  His motion is based upon our opinion and order of December 8, 2000, conditionally granting a writ of mandamus directed to respondent, the Honorable David Gleason, Judge of the 47th
 District Court of Potter County.  We deny the motion.

Relator was convicted of aggravated sexual assault in cause number 34,114-A in the 47th
 District Court of Potter County, Texas (the trial court).  He thereafter filed a Motion to Review the Trial/Appellate Record, and associated requests for hearing of such motion. 

  	Relator thereafter petitioned this court for a writ of mandamus directed to respondent.  We determined that relator was conditionally entitled to issuance of a writ of mandamus directing respondent to set and hear relator’s Motion to Review the Trial /Appellate Record.  Our opinion conditionally granting the writ was issued on December 8, 2000. 

The clerk of the trial court has filed with the clerk of this court a certified copy of an Order signed by respondent on January 22, 2001, and filed with the trial court clerk on January 23, 2001.  The order reflects that on January 22, 2001, respondent considered and denied relator’s pending Motion to Review the Trial/Appellate Record. 

Respondent has complied with our directive of December 8, 2000.  The writ of mandamus which was conditionally granted, therefore, need not and will not issue.  Relator’s motion is denied.  



Per Curiam

Do not publish.